Citation Nr: 0627908	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  98-12 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for intervertebral disc syndrome (IDS) of the thoracic spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

REMAND

During the appeal, the RO granted an increase of 20 percent 
for IDS of the thoracic spine pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective July 17, 1997.  See June 2005 
rating decision.  Despite the increase granted, the veteran's 
appeal for an increased rating remains before the Board.  Cf. 
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

This appeal was initiated in 1998.  The veteran presented 
testimony in June 2006 regarding the current severity of his 
service-connected IDS of the thoracic spine.  He indicated 
that he has been receiving treatment from Dr. Cushing at the 
Georgia Bone and Joint Surgeons, P.C., and that Dr. Cushing 
prescribed bed rest in November 2005.  The record contains 
treatment records from Dr. Cushing dated between April and 
June 2004.  The RO should obtain the more recent treatment 
records from Dr. Cushing and associate them with the claims 
file.

The veteran also testified as to treatment he received for 
his back following his discharge from service.  He indicated 
that he lived in Virginia for six months after service before 
moving to Long Island, New York, where he stayed until May 
2000.  The veteran then lived in Alabama for approximately 
three and one-half years before moving to Georgia, where he 
presently lives and has been receiving treatment from Dr. 
Cushing.  Treatment records dated between August 1998 and 
December 1999 from the VA Medical Center (VAMC) in North 
Port, New York, have been associated with the claims file.  
These, however, are the only VA treatment records of record.  
The RO should clarify whether the veteran received treatment 
at VA facilities in Virginia and Alabama and, if so, request 
his complete treatment records from the facilities 
identified.  

The veteran underwent VA compensation and pension (C&P) spine 
examinations in June 1999 and May 2002.  When a veteran 
claims that his condition is worse than when originally 
rated, and the available evidence is too old for an adequate 
evaluation of the veteran's current condition, the VA's duty 
to assist includes providing a new examination.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In light 
of the foregoing, fundamental fairness to the veteran 
warrants a more contemporaneous VA C&P examination for the 
purpose of ascertaining the current severity of his back 
disability.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case.  The consequences of failing to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2005).

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Clarify whether the veteran received 
treatment for his back disability at any 
VA facilities in Virginia and Alabama 
and, if so, obtain his complete treatment 
records from the facilities identified.  

2.  Request authorization from the 
veteran for release of records from Dr. 
Cushing and the Georgia Bone and Joint 
Surgeons, P.C. since June 2004 and 
associate them with the claims folder.

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected back 
disability.  The veteran's claims folder 
and a copy of this remand should be 
available to the examiner.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue an updated Supplemental 
Statement of the Case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
